*127OPINION.
Green:
The evidence includes the taxpayer’s valuation, the Commissioner’s valuation, the appraisement for the Massachusetts inheritance tax, the appraisement for local tax purposes, and the opinions of several witnesses, as well as evidence as to sales of like property.
Certain witnesses testified that in their opinion a fractional interest in real estate, though that fraction be more than half, is worth less than the same fractional part of the total value. There is nothing in the record to indicate that there are in this case any special conditions which reduce the value of a fractional part, or that the value of the fractional part is less than the proportionate part of the value of the whole.
From the evidence before us, we are of the opinion that the correct value of the nine-fourteenths interest in the trust held by the estate is $101,442.85.